                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

MICHAEL SMITH and MICHAEL A               *
CONSTRUCTION LLC,                         *
                                          *
                     Plaintiffs,          *
vs.                                       *      No. 4:18-cv-00416-SWW
                                          *
                                          *
KIEWIT INFRASTRUCTURE                     *
SOUTH CO.,                                *
                                          *
                     Defendant.           *

                                      ORDER

      Pursuant to the stipulation of dismissal filed by the parties [doc.#18], this

action is dismissed with prejudice.

                   IT IS SO ORDERED this 11th day of July 2019.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE
